Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/111632 application originally filed October 04, 2020.
Amended claims 1-8, filed October 25, 2022, are pending and have been fully considered.  Claims 9-18 have been canceled.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 in the reply filed on October 25, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mielenz (US 2013/0210071) hereinafter “Mielenz”.
Regarding Claims 1 and 3-5
Mielenz discloses in paragraph 0007, a method of converting biomass to biofuel, and particularly to the production of cellulosic ethanol and other fermentation products. This method is efficient and is readily adapted for consolidated bioprocessing. The method comprises co-culturing biomass with a first cellulolytic, thermophilic microorganism and a second hemicellulolytic, extremely thermophilic, xylose-fermenting microorganism for a time and under conditions sufficient to ferment hexose and pentose sugars, produced as said biomass is hydrolyzed and converted to biofuel, with a substrate conversion rate of at least 50%. Substrate conversions of more than 75% can be obtained. 
Mielenz discloses in paragraph 0023, the first microorganism can be a Clostridium species. Examples of useful Clostridium sps., C. thermocellum, C. straminisolvens, and C. thermocopriae, with C. thermocellum being a preferred organism. The preferred thermophilic microorganisms are anaerobic microorganisms. Any strains from these species that have the required characteristics can be used, including those that have been genetically engineered (by selection or recombinant engineering) to have the requisite characteristics, for example, ethanol tolerant strains can be developed by selection (e.g., by growth and selection in increasing concentrations of ethanol) or by engineering (e.g., by recombinantly introducing an enzyme that increases ethanol tolerance).
Mielenz discloses in paragraph 0017, a method to produce biofuel converts biomass to biofuels by co-culturing biomass with a first cellulolytic, thermophilic microorganism and a second, hemicellulolytic, extremely thermophilic, xylose-fermenting microorganism for a time and under conditions sufficient to ferment the hexose and pentose sugars, which are produced as the biomass is hydrolyzed and converted to biofuel such that fermentation provides a high level of substrate conversion. It has been unexpectedly found that these two classes of microorganisms overcome previous problems of using growth-compatible microorganisms, especially for consolidated bioprocessing. In particular, microorganisms with these characteristics are compatible to hydrolyze and ferment biomass with respect to growth temperature, growth media and, further, without producing growth inhibitory substances.
Mielenz discloses in paragraph 0016, a co-culture fermentation process to efficiently convert biomass into biofuel.  This provides two groups of thermophilic microorganisms that, in a single fermentation can effectively hydrolyze cellulose and hemicellulose and convert the resultant hexose and pentose sugars, including xylose, to ethanol and acetic acid for bioenergy use. The ethanol and acetic acid (or other fermentation by products which can supply energy) from such processes is often referred to as biofuel. However, biofuel is fuel that derives its energy from biological carbon fixation and covers many types of energy sources including ethanol, butanol, biodiesel (produced from biological oils and fats), bioethers, biogas (methane) and even biomass (when used in combustion processes). Biofuel is one or more of the energy-yielding molecules produced by the biological hydrolysis and fermentation of biomass. For example, biofuel obtained from biomass can include 2-4 carbon atom alcohols, such as ethanol and (iso)butanol, as well as acetate. Biofuel, as used herein, refers to at least one or more of the products obtained from biomass hydrolysis and fermentation, and thus is not limited to any particular combination of products that are produced, e.g., such as ethanol and acetic acid, singly or in combination. Additionally, ethanol is sometimes referred to as bioethanol, cellulosic ethanol, corn ethanol and other names, usually to reflect the source from which the ethanol is obtained, and all such sources of ethanol are contemplated by the present invention. Ethanol has the chemical formula CH.sub.3CH.sub.2OH, no matter its source or production method.
Mielenz discloses in paragraph 0024, C. thermocellum is an established bacterium for hydrolysis of cellulose in the biofuel production process. Its growth temperature range is 45-65.degree. C. and it grows optimally at 60.degree. C. Although C. thermocellum is an efficient converter of cellulose, it is a poor converter of hemicellulose. Despite the fact that C. thermocellum is one of the fastest growing bacteria that can grow on cellulose and typically produces ethanol and acetic acid with minor levels of lactic acid (plus hydrogen), nonetheless it alone cannot achieve the overall high substrate conversion rates of the invention that are desirable for efficient biofuel production from biomass.
Mielenz discloses in paragraph 0025, the second microorganism used in the co-culturing aspect is a hemicellulolytic, extremely thermophilic, xylose-fermenting microorganism. An example of a second microorganism useful in the instant invention is a Caldicellulosiruptor species. Caldicellulosiruptor sps. are extremely thermophilic, anaerobic, Gram-positive bacteria capable of hydrolyzing hemicellulose and exhibit optimal growth in the temperature range of 70-80.degree. C. The members of this genus are also capable of cofermentation of pentose and hexose sugars, including xylose. The Caldicellulosiruptor sps. suitiable for use in the present invention include C. bescii, C. saccharolyticus. C. hydrothermalis, C. kristjanssonii, C. kronotskyensis. C. lactoaceticus, C. owensensi, C. acetigenus and C. obsidiansis. C. obsidiansis is a preferred species.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Regarding Claim 2
	Mielenz discloses in paragraph 0009, a culture medium which comprises 50% C. thermocellum MTC medium blended with 50% C. obsidiansis medium lacking sulfide (defined herein as Hamilton-Brehm medium).
Regarding Claims 6 and 7
Mielenz discloses in paragraph 0024, C. thermocellum is an established bacterium for hydrolysis of cellulose in the biofuel production process. Its growth temperature range is 45-65.degree. C. and it grows optimally at 60.degree. C. Although C. thermocellum is an efficient converter of cellulose, it is a poor converter of hemicellulose. Despite the fact that C. thermocellum is one of the fastest growing bacteria that can grow on cellulose and typically produces ethanol and acetic acid with minor levels of lactic acid (plus hydrogen), nonetheless it alone cannot achieve the overall high substrate conversion rates of the invention that are desirable for efficient biofuel production from biomass.
Mielenz discloses in paragraph 0025, the second microorganism used in the co-culturing aspect is a hemicellulolytic, extremely thermophilic, xylose-fermenting microorganism. An example of a second microorganism useful in the instant invention is a Caldicellulosiruptor species. Caldicellulosiruptor sps. are extremely thermophilic, anaerobic, Gram-positive bacteria capable of hydrolyzing hemicellulose and exhibit optimal growth in the temperature range of 70-80.degree. C. The members of this genus are also capable of cofermentation of pentose and hexose sugars, including xylose. The Caldicellulosiruptor sps. suitiable for use in the present invention include C. bescii, C. saccharolyticus. C. hydrothermalis, C. kristjanssonii, C. kronotskyensis. C. lactoaceticus, C. owensensi, C. acetigenus and C. obsidiansis. C. obsidiansis is a preferred species.
Mielenz discloses in paragraph 0018, biomass is a renewable resource and thus it is advantageous to have a simple method to convert it to biofuel. Biomass has three main structural components--typically, 33-50% cellulose, 17-35% hemicellulose and 12-24% lignin--with the remainder being minerals, protein and other minor materials. Biomass is primarily lignocelluosic plant material but may include non-plant waste materials such as animal waste. Hence, "biomass" as used herein, includes, but is not limited to, forestry residue, agricultural residue, municipal solid waste (MSW), animal waste, yard waste, wood products, fiber resulting from grain operations, waste cellulosic products (e.g., paper and pulp operations), grasses, and energy crops whether grown for biomass production or for other purposes. When used, one or more types of biomass can be cultured with the microorganisms. In other words, the biomass can be used, alone or in any combination or in any ratio. For example, the biomass can comprise an energy crop alone, or municipal solid waste and yard waste, or forestry residue, paper waste and pulp waste, and on in any of the many possible combinations.
Regarding Claim 8
	Mielenz discloses in paragraph 0007, in preferred embodiments, the first thermophilic microorganism is a Clostridium species, and more preferably, Clostridium thermocellum, while the second thermophilic microorganism is a Caldicellulosiruptor species, and more preferably, Caldicellulosiruptor obsidiansis. The conversion/fermentation process is done at a temperature compatible for both microorganisms, and in some cases at the optimal growth temperature of the first thermophilic microorganism. When the method comprises co-culturing with C. thermocellum and C. obsidiansis, a preferred growth temperature is 60.degree. C.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scevola et al. (EP 3162898 A1) discloses in the abstract, a process that allows the production of biogas by fermentation of a solid digestate obtained as a waste product of biogas production plants using products with a high content of cellulosic fibers as raw material, with savings of ingestate. The invention further relates to selected bacteria species of Clostridium thermocellum, and their use in the process of biogas production from cellulosic fiber-rich materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771